         Case 1:20-cv-07679-VEC Document 13 Filed 01/15/21 Page 1 of 1
                                                                                                                          ;1
                                                                                                                           I
                                                                                                                           I


                                                                        /   \   ;   ~ 1   • \       ,r ":" ~     1' ~-·
                                                                                                                           I
                                                                                ',.. \._,' i    t   •   J. -~   ·~   i



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
FRANKIE MONEGRO, on behalf of himself                                           ·1·L Fil.FD:
and all others similarly situated,
                                Plaintiff,
                -against-                                                           20          CIVIL 7679

                                                                                    JUDGMENT
ALLERGY BUYERS GROUP, LLC,
                   Defendant.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 15, 2021, and pursuant to Federal Rule of Civil

Procedure 41 (a)(l)(A)(ii), Plaintiff Frankie Monegro and Defendant Allergy Buyers Group, LLC

by and through undersigned counsel, have stipulated that this action and all claims and defenses

asserted therein be dismissed without prejudice. Each party shall bear their own attorneys' fees,

costs, and expenses. Judgment is hereby entered.

Dated: New York, New York
       January 15, 2021




                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                       :l/)ryvO/Y~
                                                                       Deputy Clerk~
